Order filed December 31, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00928-CV
                                  ____________

                         ALICE M. JONES, Appellant

                                        V.

        ANTONIO MURILLO INDIVIDUALLY AND D/B/A TIGER
         CONSTRUCTION AND THE NATIONAL ASSOCIATION OF
            MINORITY CONTRACTORS OF TEXAS, Appellees


                   On Appeal from the 295th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2006-767136


                                    ORDER
      According to information provided to this court, this appeal is from a
judgment signed July 22, 2013. Appellant filed a motion to modify or correct the
judgment on August 18, 2013, and a notice of appeal on October 18, 2013.

      On December 6, 2013, appellant filed an affidavit of indigence in this court.
Pursuant to the requirements of Texas Rule of Appellate Procedure 20.1(d)(2), on
December 6, 2013, this court sent a copy of the affidavit to the trial court clerk and
the official court reporter, notifying them that any contest to the affidavit of
indigence was due within 10 days of the date of the notice.

      No contest was filed. If a contest is not timely filed, the affidavit’s
allegations will be deemed true, and the party will be allowed to proceed without
advance payments of costs. See Tex. R. App. P. 20.1(f). Therefore, appellant will
be allowed to proceed without the advance payment of costs.

      Accordingly, we ORDER the Harris County District Clerk to prepare,
certify, and file the clerk’s record, without the advance payment of costs, within 30
days of the date of this order. We also ORDER the official court reporter,
Kimberly Kidd, to prepare, certify, and file the reporter’s record, without the
advance payment of costs, within 30 days of the date of this order.

                                   PER CURIAM